DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed March 2, 2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian McGuire on March 22, 2021.

The application has been amended as follows: 
Cancel claims 9-18 without prejudice


Claims 1-8, 15, and 19-20 are currently pending wherein all claims read on a method for producing a moist-crosslinking pressure-sensitive adhesive.

Allowable Subject Matter
Claims 1-8, 15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Tomomoto (JP H04114078) and Goubard (US 2015/0030848).

Summary of claim 1:
A method for producing a moist-crosslinking pressure-sensitive adhesive with adjustable pressure-sensitive adhesive properties comprising:
providing, by means of UV-initiated radical polymerisation, a covalently bonded pre-polymer containing alkoxysilyl-terminated monomers for providing a base material suitable for a pressure-sensitive adhesive;
adding at least one catalyst to the pre-polymer; and
moist-crosslinking this mass to provide a pressure-sensitive adhesive; and
applying an aftertreatment to the pressure-sensitive adhesive to adjust application-specific mechanical and/or rheological properties to optimize the pressure-sensitive adhesive properties, wherein the aftertreatment comprises a steam aftertreatment, a temperature aftertreatment, or both.


Tomomoto teaches a moisture curing adhesive composition (title) that contains a polymerizable alkoxysilane (abstract) that is formed by irradiating light or radiation (page 2).  Tomomoto teaches a catalyst to be added to the polymer (page 2) and for the However, Tomomoto does not teach or fairly suggest the process of making an adhesive that undergoes the claimed aftertreatment.  Applicants have shown that there are unexpected properties from the adhesive after the claimed after treatment is performed including adjusting the peel strength, stability, sheer strength, and tack.

Goubard teaches an adhesive (title) that contains at least one silyl-containing polymer (abstract) and for the adhesive to be a pressure-sensitive adhesive (abstract).  Goubard further teaches the addition of a catalyst (0202) and the process to include mixing the polymer (0208) and incorporating the catalyst (0210).  Goubard teaches the composition to be conditioned after curing at a temperature of 20 to 160°C (0237) (reading on a temperature after treatment).  However, Goubard does not teach or fairly suggest the process of making an adhesive that undergoes the claimed aftertreatment.  Applicants have shown that there are unexpected properties from the adhesive after the claimed after treatment is performed including adjusting the peel strength, stability, sheer strength, and tack.


In light of the benefit above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763